DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an adjuster claimed by claims 14 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MEDICAL IMAGING DEVICE COMPRISING A PATIENT COUCH AND A TOUCH-SENSITIVE AND FORCE-SENSITIVE INTERFACE CONFIGURED TO CONTROL AN OPERATION OF THE PATIENT COUCH, AND METHOD FOR OPERATING A MEDICAL IMAGING DEVICE.
The disclosure is objected to because of the following informalities:  
It is unclear what is CTM travel recited on page 7.
Page 15, line 16, --medical-- should be inserted before “imaging device 1”.
Page 15, line 21, --medical-- should be inserted before “imaging device 1”.
Abstract, line 3, --at least one-- should be inserted before “component”.
Appropriate correction is required.
An amended abstract should be submitted on a separate sheet of paper.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A medical imaging device, comprising: 
a patient couch configured to be movable using an actuator and/or adjusted by an adjuster;  
5a controller; and 
an operating interface assigned to the controller and configured to control [[the]] an operation (a lack of an antecedent basis) of the patient couch, wherein the operating interface includes a touch-sensitive and force-sensitive interface having at least one touch sensor and at least one force sensor configured to measure a strength of a touch.
Appropriate correction is required.
Claims 2-4 are objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Proposed Amendments) The medical imaging device as claimed in claim 1, wherein: 
the operating interface comprises a controller associated with the at least one touch sensor and the at least one force sensor; and/or 
the controller assigned to the operating interface is configured to detect at least one possible operating action related to a movement of the patient couch in response to:  
15touch position data being within a tolerance range of matching touch position data of the at least one touch sensor (a limitation previously recited in claim 1) and the at least one force sensor, the at least one force sensor being further configured for touch position measurements, and/or 
a minimum touch force and/or a minimum touch duration being exceeded.
Appropriate correction is required.
Claims 3 and 4 are objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The medical imaging device as claimed in claim 2, wherein the touch-sensitive and force-20sensitive interface (a limitation previously recited in claim 1) comprises a plurality of force sensors installed at different positions, the plurality of force sensors being configured to measure forces for force-sensor-side touch position measurements, and wherein the controller and/or the controller associated with the plurality of force sensors are configured to evaluate the measured forces to establish a touch position and a touch force.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The medical imaging device as claimed in claim 3, wherein the controller is configured to: 
step-less adapt a control parameter assigned to at least one operating action as a function of the touch force measured for the at least one operating action, and/or  
5distinguish operating actions based on a touch force and/or [[touch]] a touch duration to recognize a double touch taking place within a period of time as an operating action corresponding to a switching of a mode of operation.
Appropriate correction is required.
Claims 7-9 and 13 are objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Proposed Amendments) The medical imaging device as claimed in claim 1, wherein the controller is configured to, on a detection of at least one first operating action, depending on a touch position of the at least one first operating action, define at least two operating areas [[(]] of an operating surface of the touch-sensitive and force-sensitive interface, in which second operating actions assigned to different functionalities are detectable.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) The medical imaging device as claimed in claim 7, wherein at least two opposite operating areas, of the at least two operating areas, relating to the touch position of the at least one first operating action (a limitation previously recited in claim 7) are assigned to an activation of different directions of a movement and/or directions of an adjustment of the patient couch by the controller, wherein the touch force of a second operating action provided for moving the patient couch is evaluatable 25by the controller to establish a speed of a movement and/or a speed of an adjustment of the patient couch.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) The medical imaging device as claimed in claim 7, wherein the controller is configured to evaluate a direction of a drag starting from the touch position after the at least one first operating action (a limitation previously recited in claim 7) to select an operating area.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) The medical imaging device as claimed in claim 7, wherein the controller a display of the 15touch-sensitive and force-sensitive interface to display information describing the at least two operating areas (a limitation previously recited in claim 7).
Appropriate correction is required.
Claims 10 and 11 are objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) The medical imaging device as claimed in claim 1, wherein the operating interface 5further comprises at least one acoustic output, a haptic output, and/or an optical display assigned to the touch-sensitive and force-sensitive interface to acknowledge and/or display at least one operating action.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The medical imaging device as claimed in claim 10, wherein the optical display is assigned to the patient couch and is arranged remotely from the touch-sensitive and force- 10sensitive interface in a field of vision of a user of the touch-sensitive and force-sensitive interface.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) The medical imaging device as claimed in claim 1, wherein the touch-sensitive and force-sensitive interface [[is]] comprises a touchscreen display.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) The medical imaging device as claimed in claim 1, wherein: 
the medical imaging device [[is]] comprises a computed tomography device, the touch-sensitive and force-sensitive interface being arranged on a gantry; or  
20the medical imaging device [[is]] comprises a magnetic resonance device, the touch-sensitive and force-sensitive interface being arranged adjacent to a patient receiving area on a main magnet unit.
Appropriate correction is required.
Claims 15-18 objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) A method for operating a medical imaging device having a component configured to be movable using an actuator and/or adjustable by an adjuster, and a touch-sensitive and force-sensitive touchscreen display configured to control an operation of the component, the method comprising:  
5measuring, using at least one touch sensor and at least one force sensor of the touch-sensitive and force-sensitive touchscreen display (a limitation previously recited in lines 2-3), a strength of a touch input on the touch-sensitive and force-sensitive touchscreen display (a limitation previously recited in lines 2-3); and 
controlling a movement of the component based on the measuring .
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Proposed Amendments) The method as claimed in 15, wherein the medical imaging device [[is]] comprises a computed tomography device and/or a magnetic resonance device.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: an operating interface in claims 1-14.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a passive limitation “an actuator” in line 2, which renders the claim indefinite.  It is unclear whether the patient couch comprises an actuator.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 1 recites a passive limitation “an adjuster” in lines 2-3, which renders the claim indefinite.  It is unclear whether the patient couch comprises an adjuster.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 2 recites a limitation “the controller assigned to the operating interface” in line 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “an operating interface assigned to the controller” in line 5.
Claim 8 recites a limitation “the touch force” in lines 4-5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 13 recites a limitation “the controller a display of the 15touch-sensitive and force-sensitive interface to display information describing the operating areas” in lines 1-3, which renders the claim indefinite.  The function of the controller is not clearly defined.
Claim 13 recites a limitation “the operating areas” in lines 2-3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 15 recites a limitation “the measurement” in line 7, which renders the claim indefinite. There is insufficient antecedent basis for the limitation in the claim. The limitation is interpreted to mean the measuring or the step of measuring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hao et al. (U. S. Patent No. 11,020,022 B2) disclosed a system comprising a pressure-sensitive touch screen (140) and a method for patient positioning during a medical imaging procedure.
Kagermeier et al. (U. S. Patent No. 10,966,680 B2) disclosed a medical technology device comprising an operating system and a method for controlling an operation of a medical technology device.
Greif et al. (U. S. Patent No. 10,379,692 B2) disclosed a medical imaging appliance comprising a circuit arrangement having a resistive touch-screen, and a method for operating a resistive touch-screen.
Beckmann et al. (U. S. Patent No. 10,303,355 B2) disclosed a method and a medical apparatus comprising a graphical interface for planning a medical imaging examination.
Karl et al. (U. S. Patent No. 10,182,784 B2) disclosed medical appliances and an operation thereof.
Fink (U. S. Patent No. 10,061,413 B2) disclosed an operating element.
Heijman et al. (U. S. Patent No. 9,851,708 B2) disclosed a sensor for moving equipment.
Padwa et al. (U. S. Patent No. 9,462,981 B2) disclosed a medical imaging system comprising a control panel.
Dörre et al. (U. S. Patent No. 8,860,677 B2) disclosed a medical device comprising an operating unit and a method for operating an operating unit.
Prados et al. (U. S. Patent No. 8,599,142 B2) disclosed an input device.
An English translation of EP 3 348 201 A1 by Patent Translate.
An English translation of DE 10 2015 204 767 A1 by Patent Translate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884